Citation Nr: 0804850	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for dorsal spine strain with arthritis, from September 26, 
2002 to September 26, 2003.

2.  Entitlement to an initial rating in excess of 40 percent 
for dorsal spine strain with arthritis from September 26, 
2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had National Guard and Reserve service from 
September 1980 to October 2002, including a period of active 
duty for training from January to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In July 2005, the Board remanded the claims for additional 
development.  In the remand, the Board referred to the agency 
of original jurisdiction (AOJ) a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  It does not 
appear as if the claim has been addressed and it is again 
referred to the AOJ for appropriate action.

In January 2008, the Board received evidence from the 
veteran's representative in the form of a letter from the 
veteran's prior employer.  The veteran had been notified by 
letter, dated July 12, 2007, that the claims file would be 
transferred to the Board for appellate review in 60 days.  
Because the evidence was received more than 90 days after the 
60-day time period expired, and because the veteran has not 
demonstrated on motion that there was good cause for the 
delay, the evidence is also referred to the RO.  See 
38 C.F.R. § 20.1304(b) (2007).  In a January 2008 brief, the 
veteran's representative attempted to waive RO jurisdictional 
review of the evidence under 38 C.F.R. § 20.1304(c) (2007).  
However, that section only applies to timely filed evidence 
or untimely evidence that is accepted by the Board, which is 
not the case here.


FINDINGS OF FACT

1.  From September 26, 2002 to September 26, 2003, the 
veteran's dorsal spine strain was manifested by degenerative 
arthritis and painful motion with functional loss that 
equated to slight limitation of motion of the dorsal spine.

2.  From September 26, 2003, the veteran's dorsal spine 
strain with arthritis has been manifested by limitation of 
motion of the thoracolumbar spine with forward flexion to no 
worse than 10 degrees with associated pain; ankylosis has not 
been demonstrated.


CONCLUSIONS OF LAW

1.  From September 26, 2002 to September 26, 2003, the 
criteria for an initial rating in excess of 10 percent for 
service-connected dorsal spine strain with arthritis were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5291 (2003).

2.  From September 26, 2003, the criteria for an initial 
rating in excess of 40 percent for service-connected dorsal 
spine strain with arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  The 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 
19.29 (2007); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, 
VA's duty to notify in this case has been satisfied.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Ann 
Arbor, Michigan, and its associated outpatient clinics.  
Pursuant to the July 2005 remand, the veteran's Vocational 
and Rehabilitation folder was associated with the claims 
file.  Additionally, in December 2002, December 2004, and 
April 2006, the veteran was provided VA examinations in 
relation to his claims, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
issues on appeal that need to be obtained.  In a July 2006 
letter, the veteran was asked to submit information and 
evidence relating to the impact of his disability on his 
academic performance and records regarding employment.  In 
September 2006, he stated that he had no other information or 
evidence to give VA to substantiate the claims.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a staged rating 
are required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

By way of background, on September 26, 2002, the veteran 
filed a claim of service connection for a back disability.  
In May 2003, the RO granted service connection for dorsal 
spine strain.  A noncompensable (zero percent) evaluation was 
assigned, effective from September 26, 2002.  The veteran 
appealed the initial noncompensable rating.  In September 
2003, the RO awarded an initial rating of 10 percent for 
dorsal strain with arthritis.  Thereafter, in December 2004, 
the RO awarded a higher rating of 40 percent, effective 
September 26, 2003.  Because less than the maximum available 
benefit for a schedular rating was awarded, and because the 
increase was not granted effective from the initial date that 
service connection was awarded, the claim is properly before 
the Board and it is phrased as two issues as set forth on the 
title page.  See Fenderson, 12 Vet. App. at 119; AB v. Brown, 
6 Vet. App. 35 (1993).

The Board notes that, during the pendency of the claim and 
effective September 26, 2003, VA revised the rating schedule 
for evaluating that portion of the musculoskeletal system 
that addresses disabilities of the spine.  68 Fed. 
Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007)).  VA must consider the 
veteran's appeal of the initial evaluation involving the 
dorsal spine under each set of criteria, with consideration 
of the revised criteria no sooner than the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. 
Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Initial rating from September 26, 2002 to September 26, 2003

From September 26, 2002 to September 26, 2003, the veteran's 
service-connected dorsal spine strain with arthritis was 
evaluated as 10 percent disabling under Diagnostic Code 5003 
for degenerative arthritis.  Under that diagnostic code, when 
degenerative arthritis was established by x-ray findings, the 
disability was to be rated on the basis of limitation of 
motion of the affected joint.  If limitation of motion was 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent was for application if the limitation of 
motion was objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a (Diagnostic Code 5003) (2003).

The former criteria relating to the spine provided for a 
noncompensable rating when there was slight limitation of 
motion of the dorsal spine and a 10 percent rating when there 
was moderate or severe limitation of motion of the dorsal 
spine.  38 C.F.R. § 4.71a (Diagnostic Code 5291) (2003).

A review of the evidence from September 26, 2002 to September 
26, 2003, reveals that the veteran underwent VA examination 
in December 2002.  The examiner noted a history of a 
straining injury to the dorsal spine without fracture.  The 
veteran complained of intermittent back pain.  He denied 
having radicular symptoms, including numbness and tingling.  
On examination, the veteran's gait was normal.  There was 
tenderness and soreness over the paraspinous muscles of the 
dorsal spine.  The examiner stated that there was no 
deformity of the back or neurological abnormalities.  The 
veteran's range of motion of the spine was flexion to 90 
degrees and extension, lateral flexion, and rotation to 
35 degrees each.  The veteran had pain at the extremes of 
motion.  X-ray findings reflected minimal degenerative 
arthritic changes of some of the dorsal vertebral bodies.  
The examiner diagnosed the veteran with dorsal strain.

In light of the examination results, it cannot be determined 
that the veteran had more than slight limitation of motion of 
the dorsal spine.  Although there was pain at the extremes, 
he had full range of motion of the spine.  Thus, a 
compensable rating was not warranted for limitation of motion 
of the dorsal spine.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5291) (2003).  Because limitation of motion was 
noncompensable under the appropriate diagnostic code for the 
affected joint, but degenerative arthritis was established by 
x-ray findings and there was satisfactory evidence of painful 
motion of the dorsal spine, a 10 percent rating was warranted 
for dorsal strain with arthritis.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5003) (2003).  Appropriately, an initial 
rating of 10 percent was assigned from September 26, 2002 to 
September 26, 2003.

Application of 38 C.F.R. §§ 4.40 and 4.45 does not provide a 
basis for a higher initial rating from September 26, 2002 to 
September 26, 2003, because functional loss as a result of 
painful motion was already contemplated by the 10 percent 
rating.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. 
App. at 7.  Moreover, even severe limitation of motion of the 
dorsal spine would warrant no more than the 10 percent rating 
that was already assigned.

An initial rating in excess of 10 percent from September 26, 
2002 to September 26, 2003, is not warranted under other 
potentially applicable diagnostic codes, because there was no 
evidence of a fractured vertebra or ankylosis associated with 
the dorsal spine.  Furthermore, consideration may not be 
given to the revised criteria for evaluating disabilities of 
the spine for this rating stage, because the effective date 
of the new provisions is September 26, 2003.  See Wanner, 
17 Vet. App. at 15-16; VAOPGCPREC 7-2003.

Initial rating from September 26, 2003

From September 26, 2003, the veteran's service-connected 
dorsal strain with arthritis has been evaluated as 40 percent 
disabling under Diagnostic Code 5237 for lumbosacral or 
cervical strain.  Under that diagnostic code, the General 
Rating Formula for Diseases and Injuries of the Spine is 
applicable.  The General Rating Formula provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5237) (2007).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Considering the evidence of record accumulated since 
September 26, 2003, the Board finds that the criteria to 
support an initial evaluation in excess of 40 percent for 
dorsal strain with arthritis have not been demonstrated.  
There is no evidence that the veteran's dorsal spine 
disability has resulted in ankylosis of the thoracolumbar 
spine.  Although VA examinations demonstrate that the veteran 
has limited motion the thoracolumbar spine, there is no 
indication that the thoracolumbar spine is fixed in flexion 
or extension.

When the veteran was examined in December 2004, he had 
forward flexion to 30 degrees, extension to 20 degrees, 
lateral flexion to 20 degrees bilaterally, and rotation to 20 
degrees bilaterally.  The examiner stated that the veteran's 
motion was limited by pain.  During an April 2006 orthopedic 
examination, the veteran demonstrated flexion to 45 degrees, 
extension to zero degrees, lateral flexion to 15 degrees 
bilaterally, and rotation to 15 degrees bilaterally with pain 
throughout the ranges of motion.  Lastly, during an April 
2006 neurological examination, the veteran had pain between 
10 and 45 degrees of flexion, 5 to 15 degrees of extension, 
10 to 20 degrees of lateral flexion, 15 to 25 degrees of left 
rotation, and 30 to 75 degrees of right rotation.

Based on the examination reports, it is shown that the 
veteran retains movement of the thoracolumbar spine without 
ankylosis.  The December 2004 examiner specifically noted 
that there was no ankylosis present and ankylosis was not 
evidenced by x-ray.  Records from the Ann Arbor VAMC and 
M.Y.A., M.D., reflect intermittent treatment for complaints 
of back pain, but they do not contain evidence suggesting 
that the veteran's disability is more disabling than shown in 
the examination reports.  Even favorable ankylosis of the 
entire thoracolumbar spine is already contemplated in the 
40 percent evaluation that is assigned from September 26, 
2003.  Without evidence of unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine as a result of the veteran's dorsal spine strain with 
arthritis, an initial rating in excess of 40 percent from 
September 26, 2003 is not warranted.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5237) (2007).

Further, although the veteran has complaints of chronic back 
pain, soreness, aching, and tenderness that increases with 
repetitive use, functional loss due to such problems is 
already contemplated by the 40 percent rating.  The veteran 
is already receiving the highest rating predicated on 
limitation of motion of the thoracolumbar spine.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; 
Johnson, 9 Vet. App. at 7.

The Board also finds that a separate evaluation for 
associated objective neurologic abnormalities is not 
warranted.  The veteran has not been diagnosed with a 
neurologic condition that is associated with his dorsal 
strain with arthritis.  In the December 2004 examination 
report, the examiner noted that the veteran's back pain was 
not radicular in nature.  During the April 2006 orthopedic 
examination, the veteran had subjective complaints of pain 
radiating to his legs.  However, the neurological examiner 
noted that the veteran's motor strength was 5/5 and his 
sensory was intact in the lower extremities.  The examiner 
stated that there were no objective neurological 
abnormalities on examination.  Therefore, there is no basis 
for assigning a separate rating based on associated objective 
neurologic abnormalities.

Under the former criteria, an initial rating in excess of 40 
percent from September 26, 2003 is also not warranted.  Even 
unfavorable ankylosis of the dorsal spine would only warrant 
a 30 percent rating under the former criteria.  In the 
absence of ankylosis of the entire spine or vertebra 
fracture, a higher initial rating for this time period is not 
warranted under the former criteria.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's dorsal strain with arthritis 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In 
this case, there is no evidence showing that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In fact, his disability is 
accurately reflected by the schedular criteria for each 
rating stage.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
claims for higher initial ratings concerning dorsal spine 
strain with arthritis must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims 
for higher initial ratings, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for dorsal spine 
strain with arthritis, from September 26, 2002 to September 
26, 2003, is denied

An initial rating in excess of 40 percent for dorsal spine 
strain with arthritis, from September 26, 2003, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


